Exhibit 10.1
August 26, 2010
Mary Elizabeth Higgins
3211 Ashby Avenue
Las Vegas, Nevada 89102
Dear Mary Beth,
Congratulations! We are pleased to confirm your formal offer of employment with
Global Cash Access, Inc. (the “Company”). This offer is contingent upon your
successfully completing a drug screen and background investigation. In addition,
as a condition of employment with the Company, you will be requested to sign a
Non-Compete Agreement and an Employee Proprietary Information and Inventions
Agreement.
Due to the nature of our business and your position with the Company, you will
be required to complete applications required by various gaming regulatory,
tribal, state and other international governments in which the Company and its
affiliates conduct business, as well as other applications that may be required
by such regulatory authorities with jurisdiction over the Company and its
affiliates. Such applications are generally in addition to normal credit,
reference and background investigation for employment. Such applications will
require complete disclosure of personal and financial information, criminal
convictions or arrests (expunged or not) and business associations. As a
condition of employment, you must be able to satisfy the licensing process and
obtain appropriate gaming and other regulatory licenses.
The terms of this offer of employment are as follows:

  •   Position: Executive Vice President and Chief Financial Officer

  •   Start date: 9/14/2010

  •   Compensation:

          Salary:  
$375,000 in base salary paid in bi-weekly installments of $14,423.08 in
accordance with the Company’s payroll practices. Normal withholding taxes will
apply.
     
 
  Bonus:  
In addition to your annual base salary, you will be eligible for a discretionary
annual bonus with a target of 50% of your salary. The bonus plan is based half
on your organization’s performance, measured against goals you agree upon with
the Chief Executive Officer and half, based upon the earnings per share for the
Company, which will be established in the first quarter of each fiscal year.
Each of the components could result in a bonus of 150% of the target (75% of
salary), depending upon performance. If threshold targets are not met the bonus
level could be zero. The bonus for 2010 will be prorated based on your start
date.
     
 
  Equity:  
Management will recommend to the Board of Directors that you be granted an
option to purchase 150,000 shares of common stock of Global Cash Access
Holdings, Inc. The authority to grant options is restricted to the Board of
Directors and the grant date will be on whatever date the Board approves such
grant and the exercise price will be whatever the fair market value of the
common stock is on the date of grant.

 

 



--------------------------------------------------------------------------------



 



          Paid Time Off:  
Based on your position, you would be eligible to accrue 26 PTO days per year,
being 8 PTO hours per pay period. Executive Vice Presidents do not account for
PTO and take time as agreed upon with the Chief Executive Officer. If you are
terminated, you would be compensated at the appropriate level for your position
as outlined in the Company’s Employee Handbook.
     
 
  Benefits:  
You will be immediately eligible to participate in the standard Company benefit
plans beginning the 1st of the month following your hire date. Benefits include
medical, dental, vision, Exec-u-Care (medical reimbursement insurance for
executives), and life insurance. Short term disability and long term disability
are provided the first of the month after one year of service.

Employment at the Company is employment at-will, and may be terminated at the
will of either the employer or the employee, with or without cause and with or
without notice at any time. The Company reserves the right to amend, modify, or
suspend its benefits and compensation plans and terms and conditions of
employment at its sole discretion.
We at Global Cash Access, Inc. look forward to working with you. Please indicate
your acceptance of this offer of employment by signing and dating this letter
and returning it to me. If you have any questions or concerns, please let me
know.
Sincerely,

         
By:
  /s/ Scott H. Betts
 
Scott H. Betts, President and    
 
  Chief Executive Officer    
 
       
Date:
  September 2, 2010    

I, Mary Elizabeth Higgins, have read this offer of employment, understand its
terms, and have accepted it as of the date written below:

         
By:
  /s/ Mary E. Higgins
 
   
 
       
Date:
  August 26, 2010    

Page 2

 

 